Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                                        DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed April 20, 2022, has been entered and carefully considered.  Claims 1-5 are amended. Claims 6-11 are cancelled. Claims 12-21 are new claims. Claims 1-5 and 12-21 are currently pending. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 1 recites “a third time domain resource” and afterwards claim limitations should recites “the third time domain resource”, there is an insufficient antecedent basis for this limitation in all claims including dependent and independent claims.
Examiner recommend to review wherein the claims requires an action ‘determining”, claim needs to recite determining is performing based on “certain calculation or criteria or reasoning”. As an example, Limitation “determining, by the base station, the first time domain resource length as a first target time domain resource and determining, by the base station, the decreased second time domain resource l as a second target time domain resource, wherein a third time domain resource is a next time domain resource that is adjacent to the first time domain resource and that is used to transmit the downlink data” only recite results rather than clarifying the mechanism of first target time domain resource or the need of labeling the decreased second time domain resource as a second target time domain resource Further the limitation “wherein a third time domain resource is a next time domain resource that is adjacent to the first time domain resource and that is used to transmit the downlink data” is not clear.
Examiner recommend to review the limitations to avoid any indefiniteness issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2019/0281601 A1) in view of applicant admitted prior art (Applicant’s specification as filed pages 1-2). 
Regarding claim 1, Seo discloses decreasing, by the base station, the second duration of the second time domain resource if the first duration of the first time domain resource is greater than or equal to a preset threshold (Paragraphs 0068-0070 discloses if a cell having a high priority on a specific resource set has a TTI length longer than that of a cell having a low priority thereon, the cell having the low priority detects whether a transmission of high interference actually occurs in a corresponding TTI from a prescribed interval of a front part of each TTI to be possibly used by the cell having the high priority. Thereafter, only if determining that an interference situation is not high or that a transmission scheme (e.g., a scheme of using a beam of precoder in a direction orthogonal to an interference direction) of avoiding such an interference situation is applicable, the cell having the low priority can perform a transmission of its own using a resource on the rest of the interval);
 and if a third duration of a time domain resource is greater than or equal to the decreased second duration of the second time domain resource, determining, by the base station, the first duration of the first time domain resource as a target duration of the first time domain resource length (Paragraphs 0071-0074 discloses FIG. 9, for the resource set 1, the cell B determines whether a transmission of the cell A exists in one (e.g., TTI 0-0, TTI 1-0, and TTI 2-0) of every 4 TTIs. Only if determining that the transmission of the cell A does not exist, the cell B uses the 3 remaining TTIs. Unlike FIG. 9, the 3 remaining TTIs may be configured as a single TTI. Namely, a single TTI of the cell A in the resource set 1 is configured with a TTI for the sensing of the cell B and a TTI for communication of the cell B, and the TTI for the communication may be defined as a single unit into which TTI 0-1, TTI 0-2 and TTI 0-3).
Seo does not disclose the mechanism of determining, by a base station, first duration of a first time domain resource to be a first initial value, and a second duration of a second time domain resource to be a second initial value, wherein the first time domain resource is a used by a terminal to switch from a first state to a second state, the first state is a state in which the terminal receives scheduling information  the second state is a state in which the terminal receives downlink data, and the second time domain resource is used by the terminal to receive the downlink data 
determining, by the base station, the decreased second duration of the second time domain resource as a target duration of the second time domain resource wherein a third domain resource is  a next time domain resource that is adjacent to the first time domain resource and that is used to transmit the downlink data. 

In an analogous art, AAPA (applicant admitted prior art) discloses determining, by a base station, first duration of a first time domain resource to be a first initial value, and a second duration of a second time domain resource to be a second initial value, wherein the first time domain resource is a used by a terminal to switch from a first state to a second state, the first state is a state in which the terminal receives scheduling information  the second state is a state in which the terminal receives downlink data, and the second time domain resource is used by the terminal to receive the downlink data (Page 1, 2, specification, background, the base station allocates the downlink transmission resources to one terminal is used. The allocating, by the base station, the downlink transmission resources to the terminal includes: allocating, by the base station to the terminal, a time domain resource I used by the terminal to receive scheduling information, a time domain resource 2 used by the terminal to switch from a state of receiving the scheduling information to a state of receiving downlink data, a time domain resource 3 used by the terminal to receive the downlink data, and a time domain resource 4 used by the terminal to switch from a state of receiving the downlink data to a state of waiting to receive next scheduling information, where a length of the time domain resource I is denoted as T1, a length of the time domain resource 2 is denoted as T2)
determining, by the base station, the decreased second duration of the second time domain resource as a target duration of the second time domain resource wherein a third domain resource is  a next time domain resource that is adjacent to the first time domain resource and that is used to transmit the downlink data (Page 2 discloses the base station may determine T1 based on a related parameter specified in a protocol, then select a smallest value from a candidate set of T2 specified in the protocol as candidate T2, determine, based on a total amount of to-be-sent downlink data, a quantity of subframes required to transmit the downlink data, and determine T3 by using the determined quantity of subframes, a quantity of repetitions of one or more subframes, and duration of the one or more subframes specified in the protocol. Then, the base station determines whether a length (denoted as t5) of a next time domain resource that is adjacent to the time domain resource 2 and that can be used to transmit the downlink data is greater than or equal to T3. If TS is less than T3, the base station increases the candidate T2 based on the candidate set of T2 to obtain new candidate T2 (that is, determines a new time domain resource 2) until a length of a next time domain resource that is adjacent to the new time domain resource 2 and that can be used to transmit the downlink data is greater than or equal to T3. The base station determines the new candidate T2 as target T2. Finally, the base station determines T4 as specified in the protocol. In this way, the downlink transmission resource allocation is completed.);

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of AAPA to the system of Seo to provide a downlink transmission resource allocation method and apparatus, to increase a downlink peak rate of a cell (Paragraph 0005).

Regarding claim 12 and 17, claims 12 and 17 comprise of substantially similar limitations as claimed above in claim 1, claimed as a base station, comprising: at least one processor; a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions instruct the at least one processor to perform the steps recited above in claim 1. 
Seo discloses in Fig. 11, a communication device 1100, a processor 1110 and a memory 1120, RF module for transmitting and receiving functions. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140056198 A1 to QUAN; Wei et al. discloses state switching method, an inactivity timer starting method, and a user equipment. The state switching method includes: sending, by a user equipment, a scheduling request to a network side, and receiving a newly transmitted data uplink grant that is delivered by the network side according to the scheduling request; setting the user equipment to an inactive state after the user equipment sending data according to the uplink grant; and switching the user equipment to an active state after a set period arrives and/or after it is determined that the data is sent successfully.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413